—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 4, 1997, convicting defendant, after a jury trial, of *6criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.